December 3, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    CHRISTINA DE LA TORRE, Appellant

NO. 14-15-00856-CV                          V.

                      AAG PROPERTIES, INC., Appellee
                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on September 29, 2015. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Christina De La Torre.


      We further order this decision certified below for observance.